OPINION — AG — ** DUAL COMPENSATION — STATE EMPLOYEES — INSTRUCTOR ** 74 O.S. 818 [74-818] IS NOT VIOLATED WHEN AN ACCOUNTANT FOR A STATE AGENCY IS EMPLOYED AS AN INSTRUCTOR IN BASIS ACCOUNTING BY A STATE EDUCATIONAL INSTITUTION AFTER HIS NORMAL WORKING HOURS. IT IS FURTHER THE OPINION OF THE A.G. THAT 74 O.S. 1404 [74-1404](F) IS 'NOT' VIOLATED IF AN EMPLOYER DETERMINES THAT THE PART TIME WORK OF AN EMPLOYEE WILL NEITHER DECREASE HIS EFFICIENCY NOR IMPAIR HIS JUDGMENT AS A FULL TIME EMPLOYEE OF THE STATE. (DUAL EMPLOYMENT — STATE AGENCY, FULL TIME EMPLOYEE, PART TIME EMPLOYEE, CONFLICT) CITE: 74 O.S. 1404 [74-1404](F), OPINION NO. 76-077, OPINION NO. 75-146, OPINION NO. 69-279 (GLENN MCLOUGHLIN) == SEE: OPINION NO. 88-023 (1989) ** SEE OPINION NO. 91-566 (1991)